IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 02-30884
                          Conference Calendar



JOE ANGELO SOTELO, JR.,

                                           Petitioner-Appellant,

versus

CARL CASTERLINE,

                                           Respondent-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 02-CV-983
                       --------------------
                         December 12, 2002

Before JOLLY, JONES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Joe Angelo Sotelo, Jr., federal prisoner # 27290-077, was

convicted by a jury of conspiracy to possess with the intent to

distribute cocaine and was sentenced to life imprisonment.    He

appeals the district court’s denial of his 28 U.S.C. § 2241

petition, arguing pursuant to Apprendi v. New Jersey, 530 U.S.

466 (2000), and the savings clause that he is entitled to habeas

relief because he is “actually innocent” of the drug offense.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-30884
                               -2-

     This court has recently held that Apprendi does not apply

retroactively to cases on collateral review and that an Apprendi

claim does not satisfy the requirements for filing a 28 U.S.C.

§ 2241 petition under the savings clause.   See Wesson v. U.S.

Penitentiary Beaumont, TX, 305 F.3d 343, 347-48 (5th Cir. 2002).

     Accordingly, the district court’s denial of Sotelo’s

petition is AFFIRMED.